Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species 2, figure 2A, claims 16-18 and 20-25, in the email replied on 2/17/21 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Page 1, Applicant argued that:
“the stated restriction is between apparatus claims, allegedly classified in 335/284, and method claims, allegedly classified in 29/622. Applicant submits that there would not be a substantial additional burden on the Examiner to examine both groups of claims simultaneously………Applicant also provisionally elects Species 2, corresponding to Fig. 2A, with traverse. Applicant submits that claims 16-18, 20-25 of Group 1 correspond to Species 2. Applicant submits that there would not be a substantial additional burden on the Examiner to examine all "species" simultaneously. The references located in one search would likely be relevant to the search for other "species.".”

These arguments are not persuasive, because the claimed limitations are substantially different. Different inventive limitations require different search at different areas (different classes and subclasses...etc...).  More important, the examiner's examination time is very limited.  Therefore, based on the above, there will be a serious burden by the examiner to search all the different inventions described above. Multiple searched strategies as well as multiple classes and subclasses need to be searched. 
For efficiency reasons, this restriction is proper.  As a result, this restriction is made FINAL.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "can be" in claim 17 is a relative term which renders the claim indefinite.  The term "can be" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102b as being anticipated by May (US 2013/0207757).
	Regarding claim 16, May discloses a Non-Contact Torque Sensor with Permanent Shaft Magnetization comprising:
an electrically conductive rod-like element (3) for generating at least one magnetic field via an internal contact device (see the drawing below) arranged thereon, 
the internal contact device (see the drawing below) used for contacting with an inner contact region on an inner surface of the hollow shaft (3a); 

a current source for generating a current pulse through the rod-like element (3, see par. [0065] – [0066]), 
the internal contact device (see the drawing below), and the external contact device (4 and 5), and also through the hollow shaft (3a) between the inner and outer contact regions; 
wherein the current source has a first pole (70) and a second pole (80), 
wherein an electrical polarity of the first pole is opposite to the electrical polarity of the second pole;
 wherein the first pole (70) of the current source is connected to or adapted to be connected to at least one current supply contact point (10) of the rod-like element (3); and 
wherein the second pole (80) of the current source is connected to or adapted to be connected to the external contact device (4, see par. [0066]).
[AltContent: textbox (Internal contact device)][AltContent: arrow]	
    PNG
    media_image1.png
    241
    279
    media_image1.png
    Greyscale

Regarding claim 17, May discloses:

Regarding claim 18, May discloses:
the internal contact device (see the drawing above) and the external contact device (4 and 5) are arranged radially opposite each other with respect to the hollow shaft (3a).
Allowable Subject Matter
Claims 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the ferromagnetic, electrically conductive hollow shaft, the apparatus comprising:
- Claim 20: the internal contact device comprises a plurality of inner contact elements arranged in a circle, the internal contact elements spring biased toward the hollow shaft to be magnetized; or wherein the external contact device comprises a plurality of external contact elements arranged in a circle, the external contact elements spring biased toward the hollow shaft to be magnetized.
- Claim 22: the internal contact device comprises a plurality of inner contact elements arranged in a circle, the internal contact elements spring biased toward the hollow shaft to be magnetized; and wherein the external contact device comprises a 
- Claim 25: wherein two current supply contact points are provided; wherein the internal contact device is arranged on the rod-like element between the two current supply contact points; wherein: both current supply contact points are electrically connectable to the first pole of the current source; or one current supply contact point is electrically connected to the first pole of the current source and the other current supply contact point is electrically connectable to the first pole of the current source.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			

Patent Examiner - Art Unit 2837
February 21, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837